Citation Nr: 1506296	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  12-33 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), rated as 30 percent disabling prior to November 30, 2011, and 50 percent disabling thereafter. 

2.  Entitlement to service connection for a sleep disorder, to include as secondary to service-connected PTSD.  

3.  Entitlement to service connection for a heart disability, to include as secondary to service-connected PTSD.  

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Calvin Hansen, Attorney

ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1970 to February 1972. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2011 and February 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that further development is necessary prior to adjudicating the Veteran's claims.

Initially, the Board notes that there may be outstanding pertinent VA treatment records.  VA treatment records indicate that the Veteran receives regular outpatient mental health treatment.  The most recent VA treatment records are dated in January 2013.  A January 30, 2013 VA treatment record noted that the Veteran was scheduled to return to the mental health clinic for a follow-up appointment in one month.  As those treatment records have not been associated with the claims file, on remand, updated VA treatment records must be obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA treatment records are in the constructive possession of the agency, and must be obtained if material to a claim).

With regard to the Veteran's sleep disorder claim, a February 2009 VA treatment record noted that the Veteran's current medical problems included other sleep disorders.  Additionally, a November 2012 VA treatment record noted that the Veteran was assessed with possible sleep apnea.  As the July 2011 and January 2013 examiners, both of whom opined that the Veteran did not have a sleep disorder distinct from his PTSD, did not consider or address the VA treatment records noting that the Veteran had a sleep disorder and possible sleep apnea, the Board finds their opinions are inadequate to adjudicate the claim.  Therefore, a remand for a VA examination assessing the nature and etiology of any sleep disorder distinct from the Veteran's PTSD is warranted.  

With regard to the Veteran's heart disability claim, the Veteran was provided a VA heart examination in July 2011.  However, the examiner did not address the etiology of the Veteran's heart disability.  A July 2011 VA mental disorders examination report indicated that the Veteran's heart disability was not caused or aggravated by his PTSD.  However, the examiner's opinion was conclusory and provided insufficient rationale.  An August 2012 VA examiner opined that the Veteran's PTSD did not cause or aggravate the Veteran's heart disability; however, the examiner's rationale relied exclusively on psychiatric treatment prior to 2010 to support the conclusion that the Veteran's PTSD was not severe enough to aggravate his heart disability.  The Board notes that the examiner did not consider more contemporaneous records that indicate that the Veteran's PTSD had increased in severity, as evidenced by a September 2012 statement of the case that increased the Veteran's PTSD rating from 30 percent disabling to 50 percent disabling, effective November 30, 2011.  Moreover, none of the VA examinations of record have addressed whether the Veteran's preexisting heart murmur was aggravated during active service.  Accordingly, the VA examination reports of record are inadequate and a remand for another VA examination is warranted.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (stating that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

With regard to the Veteran's claim of entitlement to a TDIU, the Board finds that additional clarification from the Veteran's prior employer is warranted.  In a December 2012 VA 21-4192, the Veteran's former employer indicated that the Veteran was employed from June 2008 through October 2012 and was no longer employed because he was unable to work.  The VA 21-4192 does not indicate why the Veteran was unable to work.  The evidence of record contains conflicting statements as to why the Veteran left his last job.  Specifically, VA treatment records alternatively show that the Veteran reported that he stopped working after a shoulder injury and that he was fired because he made physical contact with a customer who approached him from behind and startled him.  As the circumstances surrounding the Veteran's termination are relevant to his TDIU claim, on remand further clarification should be requested from the Veteran's former employer.  

Additionally, in December 2012, the AOJ requested a comprehensive TDIU opinion addressing all the Veteran's service-connected disabilities; however, the January 2013 VA examiner's opinion was conclusory in that his rationale only addressed the Veteran's PTSD.  It did not address the functional impact of the Veteran's bilateral hearing loss and tinnitus.  The Board notes that the Federal Circuit recently held that VA is not always required to get a single examination that considers the combined effects of the Veteran's service-connected disabilities in all TDIU claims.  See Geib v. Shinseki, 733 F.3d. 1350 (Fed. Cir. 2013).  However, in light of the severity of the Veteran's PTSD and his bilateral hearing loss, the record is insufficient to evaluate the combined effect of the Veteran's service-connected disabilities without such an opinion.  Accordingly, the Board finds that the examination report is inadequate and on remand, a VA examination by a vocational specialist is warranted.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (stating that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA treatment records from February 2013 to present.  All attempts to obtain the records must be documented in the claims file.

2.  With any assistance necessary from the Veteran, request clarification from the Veteran's former employer who submitted the December 2012 VA Form 21-4192 regarding the Veteran's prior employment.  The employer should be asked to clarify why the Veteran was unable to work and whether the Veteran had any disciplinary actions during his employment, to include whether he was involved in an altercation with a customer.  

3.  Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of any sleep disorder(s).  The claims file and a copy of this remand must be reviewed by the examiner.  The examiner is asked to address the following:

a.  Identify all diagnosable sleep disorders.  If the examiner finds that the Veteran does not have a sleep disorder distinct from his PTSD, the examiner should explain why.  

b.  For any diagnosed sleep disorder, state whether it is at least as likely as not (a 50 percent or higher degree of probability) that any current sleep disorder had its onset in service or is otherwise causally or etiologically related to active service.

c.  For any diagnosed sleep disorder, state whether it is at least as likely as not (a 50 percent or higher degree of probability) that any current sleep disorder was caused or aggravated by the Veteran's service-connected PTSD. 

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

The examiner must provide complete rationales for all opinions and conclusions reached.

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of any heart disability.  The claims file and a copy of this remand must be reviewed by the examiner.  The examiner is asked to address the following:

a.  Whether the Veteran's pre-existing heart disorder, assessed as a heart murmur on his October 1969 induction examination, increased in severity during active service (i.e., a permanent worsening of the underlying disease as distinguished from a temporary or intermittent flare-up).

b.  If the examiner finds that the Veteran's preexisting heart disability increased in severity during active service, opine whether any increase was clearly and unmistakably due to the natural progress of the disability.

The examiner is instructed that a finding that is clear and unmistakable requires that the evidence be obvious, manifest, and undebatable.  See Cotant v. Principi, 17 Vet. App. 116 (2003).

c.  For any identified heart disability, other than the Veteran's preexisting heart murmur, state whether it is at least as likely as not (50 percent probability or more) that it is causally or etiologically related to active service.

In rendering the above requested opinions, the examiner should address the March 1970 service treatment record noting the Veteran's report of chest pain.  

d.  State whether it is at least as likely as not (a 50 percent or higher degree of probability) any diagnosed heart disability was caused or aggravated by the Veteran's service-connected PTSD.  In so opining, the examiner should address the March 2012 treatment note by Dr. Fruehling stating that PTSD could be a contributing factor to the Veteran's heart disease.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

5.  Thereafter, the Veteran should be scheduled for a VA evaluation by a vocational specialist to ascertain and evaluate whether his service-connected disabilities render him unable to secure or follow a substantially gainful occupation. 

a.  The specialist is requested to address the impact of the Veteran's service-connected disabilities (including PTSD, bilateral hearing loss, and bilateral tinnitus) on his ability to secure or follow a substantially gainful occupation consistent with his education and occupational experience.  When addressing the functional limitations, the specialist should not consider the effects of age or any nonservice-connected disabilities.  The specialist should detail the functional effects the Veteran's service-connected disabilities would have on his ability to perform physical and sedentary tasks.

b.  The specialist should also separately detail the functional effects any diagnosed heart or sleep disabilities would have, in combination with his service-connected disabilities, on the Veteran's ability to gain or maintain substantially gainful employment.

A complete rationale should be given for any opinion provided.

6.  Thereafter, readjudicate the issues on appeal.  If any benefit is denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period to response.  Thereafter, return the matter to the Board if warranted.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).








_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




